PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/091,065
Filing Date: 5 Apr 2016
Appellant(s): Abt et al.



__________________
Robert A. Voigt, Jr. (Reg. No. 47,159)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 20, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 24, 2020, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 8-9, 11, 13-16, 18, 20-22, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0032840 to Daly, Jr. et al. in view of U.S. Patent Pub. No. 2007/0239843 to Knowles et al., U.S. Patent Pub. No. 2014/0013114 to Redpath, and U.S. Patent Pub. No. 2012/0110515 to Abramoff et al.
Claims 10, 17, 23, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daly, Knowles, Redpath, and Abramoff as applied to claims 8 and 15 above, and further in view of U.S. Patent Pub. No. 2017/0243424 to Shirai et al.
Claims 12, 19, 24, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daly, Knowles, Redpath, and Abramoff as applied to claims 8 and 15 above, and further in view of U.S. Patent Pub. No. 2008/0046984 to Bohmer et al. and U.S. Patent Pub. No 2010/0050252 to King et al.
(2) Response to Argument
35 U.S.C. § 103 Rejections
The combination of Daly, Jr., Knowles, Redpath, and Abramoff, in combination, discloses the subject matter of independent claims 8 and 15

As an initial claim interpretation issue regarding claim 15, Examiner respectfully contends that the recited operations are all outside the scope of the claim.  Claim 15 recites a system comprising a memory and a processor.  However, all of the operations recited in claim 15 are 
First, Appellant contends that the combination of cited art fails to disclose or render obvious “receiving, by said management system, said requested digital identity document from said issuer, wherein said issuer receives a request for said digital identity document from said user via said acquisition uniform resource locator identifying said user and said digital identity document, wherein said issuer generates said requested digital identity document user private data of said user stored in a database”.  Examiner respectfully disagrees.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, Appellant’s remarks focus on the prior art references individually rather than addressing the combination of the prior art references, which is the basis of the rejection.
Daly, Jr., discloses a document management system that receives, stores, and provides digital content, such as documents, to users of the document management system.  See Daly, Jr. at Abstract.  More specifically, a first user, i.e., the claimed user, requests from the document management system, and the document management system creates, an upload link, i.e., a uniform resource locator.  See Daly, Jr. at ¶ 66.  The first user then provides the upload link to a second user, i.e., the claimed issuer.  See Daly, Jr. at ¶ 66.  The second user then uploads a document to the document management system using the received link.  See Daly, Jr. at ¶ 68.  In other words, Daly, Jr. discloses the claimed user providing the claimed acquisition uniform resource locator to 
While Daly, Jr. is silent regarding that the issuer generates the digital identity document using user private data of said user stored in a database, Redpath cures this deficiency.  Redpath discloses, in part, a certificate authority, such as a state Department of Motor Vehicles (DMV) that issues driver’s licenses and other identification documents to a user in response to a user request.  See Redpath at ¶ 23.  Because the originally-filed specification here fails to provide a definition of what “user private data” is, it is interpreted under the broadest reasonable interpretation standard.  Therefore, creating a driver’s license, which contain user private data, such as name, birthday, height, etc., corresponds to the claimed issuer generating a requested digital identity document using user private data.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second user disclosed in Daly, Jr. and discussed above to be the state DMV disclosed in Redpath as both are generating documents for a requesting user.  One of ordinary skill in the art would have been motivated to do so to enable sharing documents using a central repository.
Second, Appellant contends that the combination of Daly, Jr., Knowles, Redpath, and Abramoff fails to disclose or render obvious “receiving a request from an issuer to register with a management system” and “transmitting a message to said issuer by said management system indicating that said issuer has been approved to issue digital identity documents to users via said management system in response to approving said request from said issuer to register with said management system”.  Examiner respectfully disagrees.
As noted above, it is the combination of prior art references that disclose or render obvious the subject matter of claims 8 and 15.  Again, Appellant’s remarks focus on the prior art references See Daly, Jr. at ¶ 77.  However, Daly, Jr. is silent regarding receiving a request from the issuer to register.
Knowles discloses a system of granting access to a remote library.  In order to access the remote library, i.e., become a user of the remote library, an electronic device uses an address of a registration server to send a registration request.  See Knowles at ¶ 73.  
Regarding the claim element “transmitting a message to said issuer by said management system indicating that said issuer has been approved to issue digital identity documents to users via said management system in response to approving said request from said issuer to register with said management system”, the language “to issue digital identity documents to users via said management system” has been considered and determined to recite an intended use of transmitting a message that said issuer has been approved.  Therefore, it fails to distinguish over the prior art.  Even so, the combination of prior art references discloses this element as well.  As discussed above, Knowles discloses an electronic device requesting to register to use a service, i.e., the remote library.  See Knowles at ¶ 73.  In response to this request, the registration server provides the electronic device with a service record, i.e., a message indicating that the electronic device is approved to use the system.  See Knowles at ¶ 73.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daly, Jr. so that an authorized party may become so by sending a registration request to the document management system and receiving a message indicating registration approval as disclosed in Knowles.  One of ordinary skill in the art would have been motivated to use such a registration technique to reduce the number of fraudulent parties 
Third, Appellant contends that the combination of Daly, Jr., Knowles, Redpath, and Abramoff fails to disclose or render obvious “delivering, by said management system, said received digital identity document to said user”.  Examiner respectfully disagrees.
For example, Daly Jr. discloses that a user may access the document management system, which stores the documents, via a native application.  See Daly, Jr. at ¶ 47.  A user accessing the document management system is one manner in which the document management system delivers documents to the user.  This is further supported by ¶ 69, which discloses that only the user holds the key, i.e., the access rights, to retrieve the electronic document.  Therefore, Daly, Jr. discloses this claim element as well.
Fourth, Appellant contends that the combination of Daly, Jr., Knowles, Redpath, and Abramoff fails to disclose or render obvious “creating, by said management system, an acquisition uniform resource locator with parameters corresponding to an identity of said user and said requested digital identity document”.  Examiner respectfully disagrees.
As noted above, it is the combination of prior art references that disclose or render obvious the subject matter of claims 8 and 15.  Again, Appellant’s remarks focus on the prior art references individually rather than addressing the combination of the prior art references, which is the basis of the rejection.  Specifically, Daly, Jr. discloses creating an upload link with parameters that correspond to an electronic folder maintained by the document management system.  See Daly, Jr. at ¶ 66 and FIG. 8 Reference number 810.  However, Daly, Jr. does not specifically disclose that the parameters correspond to an identity of a user and the digital identity document.  However, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upload link created in Daly, Jr. so that the upload link includes the user identifier and item identifiers as disclosed in Abramoff so that each digital identity document uploaded has an easily identifiable storage location.
Fifth, Appellant contends that the combination of Daly, Jr., Knowles, Redpath, and Abramoff fails to disclose or render obvious “providing, by said management system, said created acquisition uniform resource locator to said user”.  Examiner respectfully disagrees.
As provided in the Final Office Action, Daly, Jr. discloses that the document management system creates an upload link, i.e., acquisition uniform resource locator, and provides the link to a user.  See Daly, Jr. at ¶ 66.  The user then provides the upload link to a recipient of the upload link, who uses the upload link to upload a document.  See Daly, Jr. at ¶ 66.  Therefore, Appellant’s contention that only the document recipient receives the upload link appears to be based on an incomplete reading of Daly, Jr. because the recipient, as used in Daly, Jr., is the recipient of the link, not the recipient of the uploaded document. 
Accordingly, the combination of Daly, Jr., Knowles, Redpath, and Abramoff discloses or renders obvious the subject matter of independent claims 8 and 15.

The combination of Daly, Jr., Knowles, Redpath, and Abramoff, in combination, discloses the subject matter of claims 9 and 16.

Appellant appears to contend that the Final Office Action did not address the claim elements in claims 9 and 16.  Examiner respectfully disagrees.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daly, Jr. such that it receives and sends documents in encrypted form as disclosed in Redpath.  One of ordinary skill in the art would have been motivated to make such a modification in order to increase the privacy of the users of the document management system.
Accordingly, the combination of Daly, Jr., Knowles, Redpath, and Abramoff discloses or renders obvious the subject matter of claims 9 and 16.

The combination of Daly, Jr., Knowles, Redpath, and Abramoff, in combination, discloses the subject matter of claims 14 and 21.

Appellant contends that the combination of cited art fails to disclose or render obvious that the issuer is a government agency.  Examiner respectfully disagrees.
Redpath discloses that the certificate authority, i.e., the claimed issuer, may be associated with a state department of motor vehicles (DMV).  Because a state DMV is a government agency, Redpath discloses that the issuer is a government agency.
Accordingly, the combination of Daly, Jr., Knowles, Redpath, and Abramoff discloses or renders obvious the subject matter of claims 14 and 21.

The combination of Daly, Jr., Knowles, Redpath, and Abramoff, in combination, discloses the subject matter of claims 11 and 18.

Appellant contends that the combination of cited art fails to disclose or render obvious “receiving a request from said user to register; and registering said user, wherein said creating of said acquisition uniform resource locator with parameters corresponding to said identity of said user and said requested digital identity document is in response to registering said user”.  Examiner respectfully disagrees.
As discussed above, Knowles discloses receiving a request to register a user to access a remote library.  See Knowles at ¶ 73.  The Knowles system then registers the user to access the remote library.  See Knowles at ¶ 73.  However, Knowles fails to disclose that creating the acquisition uniform resource locator is in response to registering the user.  Daly, Jr. however discloses a registered user logging into the document management system.  See Daly, Jr. at ¶ 37.  In other words, Daly, Jr. assumes that the user has already been registered.  This registered user can then create the upload link, i.e., the acquisition uniform resource locator, as discussed above.  Therefore, the Daly, Jr. system does create an upload link in response to registering the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daly, Jr. to create the upload link only after registering the user in order to reduce fraudulent users of the system from using the system features.
Accordingly, the combination of Daly, Jr. Knowles, Redpath, and Abramoff discloses or renders obvious the subject matter of claims 11 and 18.

There is sufficient rationale for modifying Daly, Jr. with Knowles for claims 8 and 15.
See Daly, Jr. at ¶ 77.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daly, Jr. so that an authorized party may become so by sending a registration request to the document management system and receiving a message indicating registration approval as disclosed in Knowles.  One of ordinary skill in the art would have been motivated to use such a registration technique to reduce the number of fraudulent parties attempting to use the system, for example.

There is sufficient rationale for modifying Daly, Jr. with Redpath for claims 8 and 15.
Appellant contends that there is insufficient rationale for why one of ordinary skill in the art would modify Daly, Jr. with the techniques disclosed in Redpath in claims 8 and 15.  Examiner respectfully disagrees.  As previously discussed, Daly, Jr. discloses a document management system for sharing documents between users.  See Daly, Jr. at ¶ 3.  Redpath discloses generating digital identity documents in response to a user request.  See Redpath at ¶¶ 23-24.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daly, Jr. to accept and distribute the digital identity documents disclosed in Redpath.  One of ordinary skill in the art would have been motivated to do so to enable sharing documents using a central repository.

 There is sufficient rationale for modifying Daly, Jr. with Redpath for claims 9, 14, 16, 21, 22, and 25.



There is sufficient rationale for modifying Daly, Jr. with Knowles for claims 11 and 18.

Appellant contends that there is insufficient rationale for why one of ordinary skill in the art would modify Daly, Jr. with the techniques disclosed in Knowles in claims 11 and 18.  Examiner respectfully disagrees.  As discussed above, Daly, Jr. assumes that the user has already been registered before the upload link is created for the user.  While Daly, Jr. does not explicitly disclose how the users have been registered, Knowles does disclose the claimed technique for registering users.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daly, Jr. to create the upload link only after registering the user in order to reduce fraudulent users of the system from using the system features.

The combination of Daly, Jr., Knowles, Redpath, Abramoff, and Shirai discloses or renders obvious the subject matter of claims 10 and 17.

Appellant contends that the combination of cited art fails to disclose or render obvious “wherein said identity of said user comprises an identifier of a computing device of said user as well as a public key of said computing device of said user.  Examiner respectfully disagrees.  
Shirai discloses a system for granting access to a resource for a particular user.  See Shirai at Abstract.  Claims 10 and 17 recite particular data that comprise a user identity.  In Shirai, the user device transmits a registration request to a server.  See Shirai at ¶ 205.  As part of this registration request, the user device transmits identifying information, such as the device ID of the user device, i.e., the claimed identifier of a computing device of said user, and the RSA public key of the user device, i.e., the claimed public key of said computing device of said user.  See Shirai at ¶ 205.  Therefore, these data are identifiers used to register the user device with the server and therefore correspond to the claimed subject matter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daly, Jr. to use the identifying information disclosed in Shirai to register with the document management system.  One of ordinary skill in the art would have been motivated to do so to further secure access to the files stored on the document management system as only specific devices, rather than specific usernames, would be allowed access to the document management system.
Accordingly, the combination of Daly, Jr. Knowles, Redpath, and Abramoff discloses or renders obvious the subject matter of claims 10 and 17.

There is sufficient rationale for modifying Daly, Jr. with Shirai in claims 10 and 17.
See Shirai at Abstract.  As part of granting access to the resource, the user device sends a registration request to a server.  See Shirai at ¶ 205.  As part of this registration request, the user device transmits identifying information, such as the device ID of the user device, i.e., the claimed identifier of a computing device of said user, and the RSA public key of the user device, i.e., the claimed public key of said computing device of said user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daly, Jr. to use the identifying information disclosed in Shirai to register with the document management system.  One of ordinary skill in the art would have been motivated to do so to further secure access to the files stored on the document management system as only specific devices, rather than specific usernames, would be allowed access to the document management system.

There is sufficient rationale for modifying Daly, Jr. with Shirai in claims 23 and 26.
As discussed previously, Daly, Jr. discloses a registered user logging into the document management system.  See Daly, Jr. at ¶ 37.  In other words, Daly, Jr. assumes that the user has already been registered.  Shirai discloses registering a user device so that the user device may access a resource.   See Shirai at ¶ 205.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daly, Jr. so that it notifies a user when the user has failed to successfully register as disclosed in Shirai at ¶ 214.  One of ordinary skill in the art would have been motivated to make such a modification so that a user knows whether she has successfully registered to use the document management system disclosed in Daly, Jr.

The combination of Daly, Jr., Knowles, Redpath, Abramoff, Bohmer, and King discloses or renders obvious the subject matter of claims 12 and 19.

Applicant contends that the combination of cited art fails to disclose or render obvious the subject matter of claims 12 and 19.  Examiner respectfully disagrees.
Bohmer discloses a federated credentialing system to enable devices to verify user identities and access credentials.  See Bohmer at Abstract.  More specifically, Bohmer discloses a relying party, i.e., the document management system, that stores resources, such as digital identity documents, that a user, i.e., verifier, wishes to access.  The user begins by sending a message to access a protected resource, i.e., a document, at the relying party.  The relying party then sends a message to the credential issuer, i.e., issuer, who provides an authorization response to the relying party that the user is allowed to access the requested protected resource.  The relying party then grants, i.e., delivers this verification to the user so that the user can access the protected resource.  While Bohmer fails to disclose creating a URL with certain parameters and providing the URL to a user, the combination of Daly Jr. and Abramoff, as discussed above, discloses this.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daly, Jr. so that a third-party verifier may access the document management system as disclosed in Bohmer.  One of ordinary skill in the art would have been motivated to do so to verify the authenticity of a presented document.
King discloses a system for assigning roles to various users.  See King at Abstract.  More specifically, King discloses receiving a role from one of the users, i.e., it receives a role from, for example, the verifier disclosed in Bohmer.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Daly, Jr. and Bohmer to include receiving 
Accordingly, the combination of Daly, Jr. Knowles, Redpath, Abramoff, Bohmer, and King discloses or renders obvious the subject matter of claims 12 and 19.

The combination of Daly, Jr. Knowles, Redpath, Abramoff, Bohmer, and King discloses or renders obvious claims 24 and 27.

Appellant contends that the combination of cited art fails to disclose or render obvious “wherein said verifier comprises one of the following: a law enforcement officer and a merchant”.  Examiner respectfully disagrees.
Redpath discloses that a verifier may be a law enforcement officer or a merchant.  See Redpath at ¶ 25 (disclosing that a challenge terminal may be police or a controlled beverage store).  Therefore, Redpath discloses the subject matter of claims 24 and 27.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Daly, Jr. and Bohmer so that the verifier disclosed in Bohmer is police or a merchant as disclosed in Redpath.  One of ordinary skill in the art would have been motivated to do so to ensure government entities and merchants may verify citizens and customers to comply with the law.

There is sufficient rationale for modifying Daly, Jr. with Bohmer, Redpath, and King in claims 12 and 19.
As discussed above, Daly, Jr. discloses a document management system for uploading and sharing documents, such as digital identity documents.  Redpath discloses a challenge terminal that seeks to verify documents presented to the challenge terminal.  Bohmer discloses a system 
Further, King discloses a system for assigning roles to various users, such as the challenge terminal disclosed in Redpath.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Daly, Jr., Redpath, and Bohmer to include receiving a role from one of the users of the document management system.  One of ordinary skill in the art would have been motivated to do so properly identify the various users of the system.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/N.B.K./Examiner, Art Unit 3685                                                                                                                                                                                                        
Conferees:
/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.